Title: To George Washington from Joseph Leech, 19 April 1796
From: Leech, Joseph
To: Washington, George


        
          Sir
          Newbern North Carolina 19th April 1796
        
        The Inhabitants of the Town of Newbern hope they may stand excused for any forwardness, or indiscretion which may appear in this address, if the[y] convey to you expressions of gratitude and approbation, as the only return your fellow Citizens have the power of making for the hard and in some instances, vexatious burden, which their affections and confidence have placed upon you.
        
        We consider, Sir, that your having refused to comply with the resolution of the House of Representatives of the 24th March, upon the ground you have taken, among the most signal acts of service which your eminent Virtues & Talents have rendered your Country; as the influence of your examples, may prolong the date of the Constitution, many ages beyond what might have been the short period of its’ existence, had you admitted the principle, and yielded to the requisition of the House—It is the pride and the boast of every enlightened American, that the principles which have been associated in the composition of our most excellent Constitution, have eminently qualified it to extend the most perfect liberty, security and protection, to every rank and condition of life, and they, who know how to appreciate such a blessing, cannot see any act, that may have the most remote tendency to rob them of it, without alarm, nor behold any exertion to preserve it, but with emotions of gratitude.
        In addition, suffer us to express the warmest wishes which grateful hearts can feel for your welfare, that it may be the happiness of America, long to experience the Wisdom of your influence in the management of affairs; and that you may long enjoy that satisfaction which the confidence and gratitude of a happy People is capable of conferring. In behalf of the Citizens of the Town of Newbern I have the Honor to be with The most profound Respect Sir Your most obedient and very humble Servant
        
          Joseph Leech Ch[airma]n
        
      